MORROW, P. J.
Unlawfully selling intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
Gordon Shirley, the alleged purchaser, testified that he bought whisky from the appellant. The appellant denied the sale and introduced many witnesses supporting his general reputation for truth and veracity.
There are no bills of exception. No faults in the procedure have been pointed out or perceived. The question was one for the jury, and the verdict is binding upon this court.
The judgment is affirmed.